Title: From George Washington to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 13 July 1781
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                  My dear Marquis
                     
                     Head Quarters near Dobbs’s Ferry 13 July 1781
                  
                  Since my last I have received your letters of the 10th 18th and 28th of June.  I sincerely congratulate you on the favorable turn of Affairs announced in your last, and I hope you will be enabled to maintain that superiority which you seem to be gaining over Lord Cornwallis.  We have had a variety of reports of General Greens further successes, in south Carolina, by some we are told that both Augusta and Ninety six have fallen, but in a letter which I have just recd from Monsr Marbois, he says that Augusta has been taken and the seige of 96 raised.
                  Count de Rochambeau formed a junction with me at this Camp (about 12 miles from Kings bridge) a few days ago.  We are waiting for reinforcements for the Continental line and of Militia, and are in the mean time establishing our communication at Dobbs’s Ferry.
                  I shall shortly have occasion to communicate matters of very great importance to you, so much so, that I shall send a confidential officer on purpose to you.  You will in the mean time endeavour to draw together as respectable a Body of Continental troops as you possibly can and take every measure to augment your Cavalry.  Should the enemy confine themselves to the lower Country, you will no doubt pay attention to the formation of Magazines above—These will be in every case essential, whether the War continues in Virginia, or whether it will be still carried on in south Carolina.  Should General Greene come into Virginia in person you will be good enough to communicate the foregoing to him.
                  In the present situation of affairs it is of the utmost importance that a communication by a Chain of Expresses should be opened between this Army and that in Virginia.  they are already established from hence to Philada and if there are none from you to Philada you will be pleased to take measures for having it done—you will also endeavour to establish such a communication with the Coast as to be able to know whether any troops are detached by sea from Lord Cornwallis’s Army, for it is more than probable that if he finds himself baffled in over running Virginia he will take a strong post at portsmouth or Williamsburg and reinforce New York or south Carolina.  Should any detachment be made you will transmit me the earliest intelligence.  What you say in confidence of the conduct of a certain officer shall be kept a profound secret, and I will contrive means of removing him from the quarter where he is so unpopular—the Rhode Island Regt is so thinly officered that Colo. Olney wishes one of the subs. of the light Company may be suffered to return when Capt. Olney joins. You will act in this as circumstances may permit.
                  You have the Compliments and good wishes of all your friends in the French Army—Those of the American are not behind hand with them.  With the warmest affection and Esteem I am My dear Marquis Yr most obt & hble servt.
                  
               